Title: General Orders, 2 September 1782
From: Washington, George
To: 


                        
                            Head Quarters Verplankpoint Monday Septr 2d 1782 
                        For the day tomorrowMajor General HoweLieutt Colonel BarberMajor FishBrigade Major Hicks
                  Parole  Penobscot Countersigns Hallifax St JohnsThe Jersey and york brigades are immediately to send for the boats assigned them.Three Cannon fired successively from the Block house will be the signal of an alarm, at which the troops will parade under arms in front of their respective Encampments and wait the orders of the Commander in chief.The troops will hasten to complete their bowers and accomodations as soon as possible—untill thursday next their time may be devouted to this purpose. The general by frequently passing along the line will have an oppertunity of Judging which corps are most remarkable for their attention to regularity and even elegance.The Vaults should be shaded with interwoven boughs so as to cover them as much as possible from view.Brigade and regimental Quartermasters will wait on the Quarter master general tomorrow morning at nine o’clock, they will make a thorough examination of the springs about camp & report whether there will be a sufficiency of water for the army.Captain Haskell of the 4th Massachusetts regiment is appointed Aid de camp to Major General Howe and is to be obeyed accordingly.The 1st Jersey regiment will relieve the picquet at the bridge on the right and send a guard of a Corporal & six men to the Quartermaster generals this evening.The 4th Massachusetts regiment will relieve the picquet at the bridge on the left; and the guard at the forage magazine at the same time.All the Drummers and fifers off duty will assemble on the grand parade tomorrow morning 9 o’clock to receive the instructions of the inspector of music.
                    